Citation Nr: 0839221	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-40 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia repair.

4.  Entitlement to an initial increased rating for asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1984 to October 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The issues of entitlement to an initial increased rating for 
asthma and residuals of a right inguinal hernia repair are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran was not diagnosed with tuberculosis in service or 
within three years after discharge from service and he does 
not have a current diagnosis of tuberculosis.

2.  The competent medical evidence of record shows that the 
veteran does not have a current diagnosis of diverticulitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis, or 
residuals thereof, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for diverticulitis 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A December 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims of service 
connection for tuberculosis and diverticulitis.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

In this case, the disability rating and the effective date 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the veteran 
in March 2006.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but also the AOJ readjudicated the case by way of 
the supplemental statement of the case issued in June 2006 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records and a VA examination.  The Board 
acknowledges that the VA examiner noted that he did not have 
the claims file to review in conjunction with examination.  
However, the examiner did not find the claimed disabilities 
upon examination of the veteran.  A review of the claims file 
would not have changed the objective findings of the 
examination and the examiner was not required to provide an 
etiological opinion because the veteran did not have the 
claimed disabilities.  Therefore, the Board finds that the 
veteran was not prejudiced by the failure of the examiner to 
review the claims file.
  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has reviewed 
such statements and it concludes that he has not identified 
further available evidence not already of record.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his application 
of entitlement to service connection for tuberculosis and 
diverticulitis.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Tuberculosis

The veteran filed a service connection claim for tuberculosis 
in November 2004.  He contends that he tested positive for 
tuberculosis and that even though he had a negative chest x-
ray, he was treated with antibiotics.  Therefore, he should 
receive compensation.  The RO denied the claim.  The veteran 
appeals that decision.

The Board notes that a diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The objective evidence of record fails to show that the 
veteran has ever had active tuberculosis disease, either 
during service or within three years following service.  In 
fact, there is no evidence showing that the appellant has 
ever been diagnosed with active tuberculosis.  The service 
medical evidence reveals that the veteran was provided a 
chest x-ray in May 1996, which was negative for tuberculosis.  
The veteran was treated with INH prophylaxis for five months.  
The physician stated in October 1996 that the veteran did not 
require further treatment or follow up unless he exhibited 
symptoms of active tuberculosis.  A December 2004 VA 
examination revealed that that tuberculosis was not found on 
examination of the veteran.  

However, the service medical records show that the veteran 
had a positive PPD test in April 1996 during military 
service.  The Board notes that a positive PPD test is not 
itself a disability; rather it is a laboratory finding used 
in exploring a possible diagnosis of tuberculosis.  Purified 
protein derivative examination is used to test for exposure 
to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1926, 2006 (31st ed. 2007).  Thus, service 
connection cannot be granted based solely on a showing of a 
positive PPD skin test during service.

Entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (service connection requires medical 
evidence showing that the veteran has the claimed 
disability).  Therefore, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Accordingly, entitlement to service connection for 
tuberculosis is not warranted.

Diverticulitis

The veteran filed a service connection claim for 
diverticulitis in November 2004.  The RO denied the claim.  
The veteran appeals this decision.

In assessing whether the veteran is entitled to service 
connection for diverticulitis, the competent medical evidence 
of record must show that the veteran has a current diagnosis 
of the claimed disability.  The Board notes that the veteran 
was diagnosed with diverticulitis in December 2003 based on a 
CT scan during military service.  The diverticulitis was 
treated with Flagyl and Cipro.  The service medical records 
show that the veteran underwent a colonoscopy in February 
2004, which revealed no tumors, polyps or diverticula.  A VA 
examiner in December 2004 determined that the veteran did not 
have diverticulitis of colon after reviewing the colonoscopy 
report dated in February 2004.  Based on the foregoing, the 
Board finds that the competent medical evidence of record 
shows that the veteran does not have a current diagnosis of 
diverticulitis.

The Board acknowledges that the veteran contends that he has 
a current colon problem.  Lay persons can provide an 
eyewitness account of a veteran's observable symptoms.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
veteran is not competent to report that he has specific 
diagnoses of diverticulitis or a colon disorder, because that 
assessment does not involve a simple diagnosis.  Therefore, 
the veteran's statements that he currently has diverticulitis 
or a colon disorder have no probative value because lay 
persons are not competent to offer medical opinions as to 
specific diagnoses that require special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The benefit of 
the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Thus, without evidence of a current disability, 
the Board must find that entitlement to service connection 
for diverticulitis is not warranted.  


ORDER

1.  Entitlement to service connection for tuberculosis is 
denied.

2.  Entitlement to service connection for diverticulitis is 
denied.


REMAND

In the October 2008 brief, the veteran's representative 
asserted that the veteran's asthma and hernia symptoms have 
increasingly worsened from the VA examination in December 
2004.  The Board notes that while a new examination is not 
required simply because of the passage of time, a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination. VAOPGCPREC 
11-95 (1995).   The Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to evaluate adequately 
the current state of the condition, VA must provide a new 
examination. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board is of the opinion that an 
additional VA examination should be undertaken prior to a 
final adjudication of the veteran's claims of entitlement to 
an initial increased rating for asthma and residuals of a 
right inguinal hernia repair.   

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
respiratory system examination to 
determine the severity of his service-
connected bronchial asthma.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected 
asthma should be reported in detail, 
including pulmonary function testing, 
any asthma related prescriptions and 
whether the veteran is currently on 
daily inhalational or oral 
bronchodilator therapy or inhalational 
anti-inflammatory medication.

2.	The RO should schedule the veteran for 
an appropriate VA examination to 
determine the current manifestations 
and severity of his service-connected 
residuals of a right inguinal hernia 
repair.  The claims folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all 
findings in detail, and should explain 
the rationale for any conclusions 
reached.

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an initial 
increased rating for asthma and 
residuals of a right inguinal hernia 
repair.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


